Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2020 has been entered.
Claims 16, 25 and 30 are currently amended.
Claims 1-15, 17-18, 27 and 31 are cancelled.
Claims 16, 19-26, 28-30 and 32-34 are pending.

Election/Restrictions
Claims 30 and 32-33 are withdrawn, as drawn to a non-elected invention.
Claims 16, 19-26, 28-29 and 34 are drawn to the elected invention and are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19-26, 28-29 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16, and claims 19-26, 28-29 and 34 dependent thereon, are indefinite in the recitation of the “identification of marker genes for bast fibre thickening and of a promoter of said marker gene”, because it cannot be determined what method is being claimed.  In view of the steps of the claim, it appears that the claim relates to a method of making a nucleic acid construct that comprises a promoter.  However, there are no steps provided that relate to modifying a fibrous plant, as set forth in the preamble.  Is the genetic engineering process intended to be that of cloning of a promoter into a vector, or of the genetic engineering of a plant by introducing a gene?  The wording of the claim does not make clear what is intended. 
Claim 16, and claims 19-26, 28-29 and 34 dependent thereon, are also indefinite in the recitation of “marker genes for bast fibre thickening” given that it is unclear what this means, and there is no definition provided in the specification.  And it is further unclear what “a promoter of said marker genes” would be, and what the steps would be to identify the marker gene and the promoter.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive.  Applicant argues that the amendments overcome the rejection.
The Examiner maintains that the amended claims are indefinite for the reasons set forth above, and the terms “bast fibre” and “bast fibre promoter” are not commonly known or specifically defined in the art, as previously stated.
Claim 25 recites the limitation "sequencing the transcriptome of fibres" in the process of claim 16.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear what would constitute a transcriptome of fibres and how sequencing said transcriptome would relate to the process of claim 16.  Therefore, the metes and bounds of the claimed invention cannot be determined.

Claim 25 remains indefinite in the recitation that “the step (a) of claim 16 is performed in the above snap-point ASP, part of in the below snap-point BSP, part of the stem”, given that it is unclear what “above snap-point” and “below snap-point” mean as they relate to the stem of a plant, and the claim is further indefinite in how this relates to step (a) of claim 16.  The metes and bounds of the claimed invention cannot be determined.

Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive.  Applicant argues that the amendment of the claim should overcome the rejection.
The Examiner maintains that there is no definition for “snap-point” provided in the specification, and the definitions provided in applicant’s arguments relate to general characteristics that are disclosed in references that don’t appear to be incorporated by reference, and even if they were, these general characteristics do not set forth the metes and bounds of the claimed invention.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 16, 19-26, 28-29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims appear to be drawn to a genetic engineering process comprising identification of a bast fibre promoter, amplifying the promoter, and preparing a gene cassette with said promoter fused to a gene encoding a surface-active protein.  However, the specification does not disclose or describe the nucleic acid sequence of any marker genes for bast fibre thickening or a promoter of said marker, and does not disclose or describe any sequence motifs that would distinguish the marker gene or promoter from other sequences.  In addition, the specification does not disclose or describe any particular functional activity that would be conferred by a bast fibre promoter of the claims.  The claims are drawn to a genus of possible sequence structures, as well as possible functional activities, yet none have been provided.
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  The court goes on to say, “A description of a genus of cDNAs may be achieved by means of a recitation of a See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Therefore, given the lack of written description in the specification with regard to the structural and physical characteristics of the claimed compositions, one skilled in the art would not have been in possession of the genus claimed at the time this application was filed.

Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive.  Applicant argues that while the specification does not disclose a nucleic acid sequence of a bast fibre promoter, a skilled person would know that AGPs, including FLAs are involved in cell wall related processes in bast fibres, pointing to promoters cited in a previous document of Hobson, 2013 at [0006] of the specification.  These are identified as promoting gene expression in phloem fibres of flax, and teach genomic regions upstream of LuFLA1 and LuBGAL1 that have transcripts highly enriched in tissues bearing phloem fibers.  In addition, applicant argues that University of California v. Eli Lilly and Co. does not apply to the present invention, given that case relates to cDNAs from a vertebrate, while the present invention relates to the concept of a promoter
The Examiner maintains that the claims are not drawn to a phloem fiber promoter in a gene cassette, or to these specific promoter sequences that are disclosed in Hobson, 2013.  The claims are broadly drawn to identifying any promoter that could be called a “bast fibre promoter”.  However, the specification does not provide an adequate written description of a bast fibre promoter, as stated above.  And University of California v. Eli Lilly and Co. is relevant to the present claims, given that the decision relates to the requirement that that “a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other 
 

Conclusion
	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662